 


109 HR 147 IH: Social Security Fairness Act of 2005
U.S. House of Representatives
2005-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 147 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2005 
Mr. McKeon (for himself, Mr. Berman, Mrs. Biggert, Mr. Boehlert, Mr. McHugh, Mr. Goode, Mr. Baker, Mr. Lewis of California, Mr. Saxton, Mr. Paul, Mr. Cunningham, Mr. Neugebauer, Mrs. Emerson, Mr. Gene Green of Texas, Mr. Van Hollen, Mr. McGovern, Mr. Butterfield, Mr. Wynn, Mr. Waxman, Mr. McIntyre, Mrs. Capps, Ms. Roybal-Allard, Mr. Brown of Ohio, Mr. Duncan, Mr. Gary G. Miller of California, Mr. Bonner, Mr. Porter, Mr. Burgess, Mr. Ney, Mr. Calvert, Mrs. Jo Ann Davis of Virginia, Mr. Hayes, Ms. Lee, Mr. Kind, Mr. Filner, Mr. Doggett, Mr. Strickland, Ms. Zoe Lofgren of California, Mr. Scott of Georgia, Mr. Engel, Mr. Crowley, Mr. Mollohan, Mr. Pallone, Mr. Michaud, Ms. DeLauro, Mrs. McCarthy, Mr. Weiner, Ms. Eshoo, Mr. Goodlatte, Ms. Ros-Lehtinen, Mr. Bradley of New Hampshire, Mr. Garrett of New Jersey, Mr. Walsh, Mr. Simmons, Mr. Lincoln Diaz-Balart of Florida, Mr. Nunes, Mr. LaTourette, Mr. Rogers of Alabama, Mr. Olver, Mr. Tom Davis of Virginia, Mr. Sherman, Mr. Alexander, Mr. DeFazio, Mr. Lynch, Mr. Grijalva, Ms. Millender-McDonald, Mr. Holden, Mr. Edwards, Ms. Waters, Mrs. Maloney, Ms. Solis, Mrs. Lowey, Mr. Oberstar, Mr. Bishop of Georgia, Mr. Clay, Mr. Payne, Mr. Farr, Mr. Evans, Mr. Costello, Mr. Moore of Kansas, Mr. Nadler, Mr. Honda, Ms. Slaughter, Mr. Hastings of Florida, Mr. Ross, Ms. Linda T. Sánchez of California, Mr. Langevin, Mr. Boucher, Mr. Ortiz, Mr. Inslee, Ms. Schakowsky, Mr. Peterson of Minnesota, Mr. Larson of Connecticut, Mr. Berry, Mr. Scott of Virginia, Mr. Kildee, Mr. Capuano, Ms. Berkley, Mr. Hinchey, Mr. Schiff, Mr. Holt, Mr. Emanuel, Ms. McCollum of Minnesota, Mr. Delahunt, Ms. Eddie Bernice Johnson of Texas, Mr. Chandler, Mr. Rush, Mr. Jenkins, Mr. Cummings, Mr. Bonilla, Mr. Davis of Florida, Mr. Cardoza, Mr. Baca, Ms. Harman, Mr. Lantos, Mrs. Davis of California, Mr. Hall, Ms. Kilpatrick of Michigan, Mr. Davis of Illinois, Mr. Rothman, Mr. Weller, Mr. Gallegly, and Mr. Allen) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend title II of the Social Security Act to repeal the Government pension offset and windfall elimination provisions. 
 
 
1.Short title This Act may be cited as the Social Security Fairness Act of 2005.
2.Repeal of government pension offset provisionSection 202(k) of the Social Security Act (42 U.S.C. 402(k)) is amended by striking paragraph (5).
3.Repeal of windfall elimination provisions
(a)In generalSection 215 of the Social Security Act (42 U.S.C. 415) is amended—
(1)in subsection (a), by striking paragraph (7);
(2)in subsection (d), by striking paragraph (3); and
(3)in subsection (f), by striking paragraph (9).
(b)Conforming amendmentsSubsections (e)(2) and (f)(2) of section 202 of such Act (42 U.S.C. 402) are each amended by striking section 215(f)(5), 215(f)(6), or 215(f)(9)(B) in subparagraphs (C) and (D)(i) and inserting paragraph (5) or (6) of section 215(f).
4.Effective date The amendments made by this Act shall apply with respect to monthly insurance benefits payable under title II of the Social Security Act for months after December 2005. Notwithstanding section 215(f) of the Social Security Act, the Commissioner of Social Security shall adjust primary insurance amounts to the extent necessary to take into account the amendments made by section 3. 
 
